                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:03CR37

       vs.
                                                       MEMORANDUM AND ORDER
JERRY URKEVICH,

                      Defendant.


       This matter is before the Court on the Defendant’s correspondence, filed at ECF

No. 167 as “Motion under Section 603 of the First Step Act,” and his “Motion for the Court

to Undertake Judicial Notice Regarding Proposed Reconsideration of Judgement,” ECF

No. 168, in which he seeks relief under Section 403 of the First Step Act, Pub. L. No. 115-

391, 132 Stat. 5194 (2018).

       Following a trial by jury, Defendant Jerry Urkevich was found guilty of the following

Counts of the Superseding Indictment: Count I (conspiracy to distribute or possess with

intent to distribute methamphetamine), Count II (possession of a firearm during a drug

trafficking crime), Count III (possession of a firearm during a drug trafficking crime), and

Count V (possession of a firearm during a drug trafficking crime). He was sentenced on

May 10, 2004, to consecutive terms of incarceration of 235 months on Count I, 60 months

on Count II, 300 months on Count III, and 300 months on Count V, plus concurrent terms

of five years of supervised release on each count. The consecutive terms of incarceration

on Counts II, III, and V were mandated by 18 U.S.C. § 924. He appealed, and his

convictions and sentences were affirmed on July 11, 2005. On February 4, 2016, his

term of incarceration on Count I was reduced to 188 months pursuant to 18 U.S.C. §
3582, due to a sentencing guideline range that was lowered and made retroactive by the

United States Sentencing Commission.

       The First Step Act, among many other things, amended 18 U.S.C. § 924. In

Section 403 of the Act, congress amended § 924(c)(1)(C) so a consecutive term of 25

years (300 months) for a second or subsequent conviction for possession of a firearm

during a drug trafficking crime is no longer mandatory if the crime was committed before

a prior conviction under the subsection was final. This amendment would have benefited

Urkevich if it had been in effect at the time of his sentencing. Section 403 of the First

Step Act also provides: “This section, and the amendments made by this section, shall

apply to any offense that was committed before the date of enactment of this Act, if a

sentence for the offense has not been imposed as of the date of enactment.” This Court,

therefore, has no authority to apply Section 403 of the First Step Act to reduce Urkevich’s

sentence retroactively.

       The First Step Act also amended 18 U.S.C. § 3582. In Section 603 of the Act,

congress amended § 3582(c)(1)(A) to permit defendants to move a sentencing court for

compassionate release “after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.”     This Court has interpreted Urkevich’s undated

correspondence, filed at ECF No. 167, as a motion for compassionate release under

Section 603 of the First Step Act. However, he has submitted no evidence or assertions

regarding his exhaustion of administrative remedies, which is a prerequisite to the filing

of a motion that can be entertained by the Court.

                                            2
Accordingly,

      IT IS ORDERED:

      1.   Defendant Jerry Urkevich’s Motion under Section 603 of the First Step Act is
      denied, without prejudice to resubmission following exhaustion of his
      administrative remedies;
      2. Defendant Jerry Urkevich’s Motion to Reduce Sentence pursuant to First Step
      Act, ECF No. 168, is denied; and
      2. The Clerk will mail a copy of this Memorandum and Order to the Defendant at
      his last known address.


      Dated this 7th day of May 2019.
                                              BY THE COURT:
                                              s/Laurie Smith Camp
                                              Senior United States District Judge




                                          3
